Citation Nr: 0627244	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder.

2.  Entitlement to service connection for a right ankle and 
foot disability, to include as secondary to residuals of 
right leg shell fragment wounds.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970, including honorable combat service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which, among other things, denied the 
benefits sought on appeal.

The issue of entitlement to service connection for a left leg 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not develop hypertension during service, 
within one year of discharge from service or as a consequence 
of service or service-connected disability.

3.  The veteran has a right ankle and foot disability as a 
result of his service-connected right leg muscle 
disabilities.

4.  The RO denied entitlement to service connection for a 
left leg disability in July 1981.  The veteran was notified 
of the decision and of his appellate rights, but did not 
appeal the denial.

5.  The RO denied entitlement to service connection for a 
left leg disability in May 1989.  The veteran was notified of 
the decision and of his appellate rights, but did not perfect 
an appeal of the denial.

6.  Evidence obtained since the May 1989 rating decision 
denying service connection for a left leg disability is new 
and relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, presumed to have been incurred in service, or 
incurred as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A right ankle and foot disability was incurred as a 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

3.  Evidence obtained since the May 1989 denial of service 
connection for a left leg disability is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  The claim of entitlement to service connection for a left 
leg disability is reopened.  38 U.S.C.A. §§ 1110, 7105 (West 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2003, February 2004, and May 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however, the Board finds that the veteran is not prejudiced 
in this appeal because he was given sufficient notice of the 
elements required to substantiate his underlying claims and 
cannot be prejudiced by not receiving notice of downstream 
issues not reached by the denial of service connection.  As 
for the claim of entitlement to service connection for a 
right ankle disability, the RO will have the opportunity to 
cure any notice defects upon implementing the Board's full 
grant of benefits sought.  The veteran was not given 
additional notice outlining what evidence would be new and 
material as is now required pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006); however, the Board finds that the veteran 
is not prejudiced by that lack of notice as his previously 
denied claim is reopened in this decision and addressed on 
the merits.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board in June 2005.  It appears that all known and 
available records relevant to the issues addressed here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Service Connection

The veteran contends that he developed hypertension many 
years after his discharge from service and that he believes 
his service-connected psychiatric disorder contributed to his 
high blood pressure.  The veteran and his representative 
asserted at the hearing before the Board that this claim is 
based on updated medical literature suggesting that post-
traumatic stress disorder may play a role in causing 
hypertension.  The veteran testified, however, that he had 
never been told by a medical professional that his 
hypertension was caused by his anxiety disorder.

The veteran also asserts that he developed a right ankle 
disability about one year after his discharge from service as 
a consequence of an altered gait due to the muscle disorders 
caused by shell fragment wounds to the right leg.  He 
credibly testified before the Board that he had been treated 
for pain in his foot and weakness in his ankle and that he 
had experienced additional injuries to the right ankle due to 
it giving way. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

The veteran seeks service connection for hypertension, which 
is deemed to be a chronic disease under 38 C.F.R. § 3.309(a).  
Service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in October 1970, the 
evidence must show that hypertension manifest to a degree of 
ten percent by October 1971 in order for service connection 
to be granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Hypertension

Consistent with the veteran's testimony, his service medical 
records are silent as to any complaints associated with high 
blood pressure as well as any finding of hypertension.  Upon 
discharge from service, there was no evidence of  
hypertension.  As such, hypertension is not found to have 
been incurred during service and service connection is 
denied on a direct basis.

There are no medical records dated within one year of the 
veteran's discharge from service to show a diagnosis of 
hypertension and the veteran does not contend that his 
hypertension began that early.  Therefore, service 
connection for hypertension must also be denied on a 
presumptive basis.

Current medical evidence shows that the veteran has 
hypertension controlled with medication.  He is treated for 
post-traumatic stress disorder on a regular basis, but his 
treatment records do not suggest that his anxiety or any 
other symptom related to post-traumatic stress disorder 
caused or worsened his hypertension.  In fact, the veteran 
submitted a letter from a private cardiologist dated in 
October 2001 noting that individuals with anxiety from any 
cause may develop elevated blood pressure readings in 
response to their anxiety; however, such readings are 
temporary and never reach the sustained level that is seen 
in individuals with systemic arterial hypertension.  The 
cardiologist went on to say that he had never heard of post-
traumatic stress disorder causing hypertension and that none 
of the known cardiovascular textbooks listed post-traumatic 
stress disorder as a secondary cause of hypertension.

Given the medical evidence of record, the Board must find 
that the veteran's hypertension was not proximately caused by 
nor is it the result of his post-traumatic stress disorder.  
The veteran has not submitted any medical evidence to support 
his claim other than the statement outlined above that 
reflects that elevated blood pressure readings are certainly 
a result of anxiety, but sustained high blood pressure, which 
is the basis of a diagnosis of hypertension, is not a result 
of psychiatric disability.  Because the veteran's history 
contains no evidence of his having a medical background, his 
belief that his psychiatric disorder played a role in the 
development of hypertension cannot be found to be sufficient 
to establish a relationship between the disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  

The Board also finds that the veteran's post-traumatic stress 
disorder has not worsened the veteran's hypertension.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  His treatment 
records clearly show that his hypertension is stable with the 
use of 


medication and there is nothing in the treatment notes to 
suggest any worsening in relation to anxiety.  As such, 
service connection for hypertension is also denied on a 
secondary basis. 

Right Ankle Disability

Consistent with the veteran's testimony, his service medical 
records are silent as to any complaints of a right ankle 
disability.  Upon discharge from service, there was no 
disability of the right ankle.  As such, the Board finds 
that a right ankle disability was not incurred during 
service and service connection is denied on a direct basis.

Treatment records show that the veteran has had periodic 
complaints of weakness and pain in his right foot for many 
years.  He has been variously diagnosed as having 
metatarsalgia, compression neuropathy of the sural nerve, 
and simply pain in the right foot.  Treatment notes dated in 
2004 reflect the need for custom orthotics for the right 
foot with an assessment of possible sural nerve involvement.  
The veteran's treating physician opined that the pain in the 
right ankle and foot was due to his service-connected muscle 
injuries.

The veteran credibly testified before the Board that he 
developed right ankle and foot weakness and pain shortly 
after service and it is certainly plausible that his severe 
muscle injuries of the right leg would cause an altered 
gait.  Thus, when resolving all reasonable doubt in favor of 
the veteran, the Board finds that the medical opinion 
linking current pain to service-connected disability is 
sufficient upon which to grant service connection for the 
diagnosed sural nerve involvement of the right foot.  
Therefore, service connection for a right ankle and foot 
disability is granted.

New and Material Evidence

In July 1981, the RO denied service connection for a left leg 
disability, finding that there was no evidence of shell 
fragment wounds to the left leg found in the service medical 
records.  In May 1989, the RO confirmed its denial of service 
connection for a left leg disability again finding that there 
was no disability found in the service medical records.  The 
veteran was given notice of the denial of benefits sought, as 
well as his appellate rights, and he submitted a notice of 
disagreement in June 1989.  The RO issued a statement of the 
case in August 1989, but the veteran failed to perfect his 
appeal of the denial of benefits by submitting a substantive 
appeal as required by 38 C.F.R. § 20.202.  As such, the 
rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which, when considered by itself or with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in May 1989.  

The evidence of record in May 1989 included the veteran's 
service medical and personnel records showing that he was a 
combat infantryman who was wounded several times by shell 
fragments and awarded a Combat Infantryman Badge as well as a 
Purple Heart.  An August 1974 VA examination report included 
the finding of a painful scar on the left calf, but a May 
1981 VA examination report included notes of no scarring or 
palpable shell fragments in the left thigh.

Since the 1989 rating decision, VA has obtained treatment 
records showing complaints of shell fragment wounds in both 
legs.  Additionally, the veteran credibly testified before 
the Board that he has retained fragments in his left leg that 
could only be present as a result of his combat in Vietnam.  
He stated that he was treated for shell fragment wounds in 
both legs during service and that a medic removed the large 
pieces of shrapnel from his left heel prior to his being 
admitted to the hospital.  The veteran testified that he 
could still feel metal bits in his left leg, but had never 
had x-rays of the leg performed to corroborate his 
statements.  

Given the evidence as outlined above, the Board finds that 
the evidence received since May 1989 is both new and material 
as it relates to the claim of entitlement to service 
connection for a left leg disability.  Specifically, the 
current treatment records show complaints of pain in the left 
leg related to shell fragment wounds and the veteran's 
testimony presents uncontroverted evidence of in-service 
combat injury.  This evidence relates to the unestablished 
fact of whether the veteran was wounded during combat.  Thus, 
when the credibility of new evidence, including the veteran's 
testimony, is presumed as required by Justus v. Principi, 3 
Vet. App. 510, 513 (1992), the Board finds the evidence to be 
new and material and the claim is reopened.  The merits of 
the claim, however, will be discussed in the remand portion 
of this decision.


ORDER

Service connection for hypertension, to include as secondary 
to post-traumatic stress disorder, is denied.

Service connection for a right ankle and foot disability as 
secondary to right leg muscle disabilities is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

New and material evidence having been received, the claim of 
entitlement to service connection for a left leg disability 
is reopened.


REMAND

The record shows that the veteran is a combat veteran and 
could have sustained a shell fragment wound to the left leg.  
His testimony is acceptable under 38 U.S.C.A. § 1154(b) as 
sufficient proof of service connection as it is consistent 
with the circumstances, conditions and hardships of his 
combat service.  There is, however, no evidence of the nature 
of current disability to determine if it is related to an in-
service shell fragment wound.  Thus, in an effort to fully 
assist this veteran in substantiating his claim, the Board 
finds that additional development of the medical record is 
required under 38 C.F.R. § 3.159(c)(4).  Specifically, 
examination must be scheduled to determine if the veteran has 
a current left leg disability that is at least as likely as 
not the result of a combat shell fragment wound.

Therefore, this matter is remanded for the following action:

1.  Ensure that proper VCAA notice is 
provided to the veteran with respect to 
his claim of entitlement to service 
connection for a left leg disability.

2.  Schedule the veteran for examination 
of the left leg to determine if he has 
retained shell fragments in the leg 
and/or current disability that is the 
result of an in-service shell fragment 
wound.  The examiner should review 
pertinent medical evidence, perform a 
complete examination of the entire left 
leg, have x-rays performed, and render 
all appropriate diagnoses, including 
identifying and describing any and all 
scarring of the left leg from the thigh 
to the heel.  The examiner should state 
whether it is at least as likely as not 
that any diagnosed disability is the 
result of a combat injury.  All opinions 
expressed must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Jeff Martin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


